Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 02/01/2021.Claims 1-30 have been examined.
                                      Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 15-17, 29-30 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by NPL document 3GPP TSG RAN WG1 96bis, R1-1904450; Source: Samsung; Title: Enhancement on multi-beam operations; date: China, 12th -16th April, 2019. 
As of claims 1 and 29, NPL discloses a method and an apparatus of wireless communications by a user equipment (UE), comprising: 
receiving, from a network entity, signaling of an uplink transmission configuration indicator (TCI) state for a target codebook based uplink transmission signal (page 8, line 39-40 proposal: for UL codebook-based transmission, avoid the unnecessary use of target SRS by introducing UL TCI states (analogous to DL TCI) which are directly associated with reference RS resource IDs which corresponds to UE receives from network entity TCI state for a target codebook based uplink transmission signal);
determining if the TCI state has a source downlink reference signal (RS) 
(page 8, line 40 Proposal: target SRS by introducing UL TCI states (analogous to DL TCI) which are directly associated with reference RS resource IDs (=a source downlink reference signal) which corresponds to determine if the TCI state has source downlink reference signal); and 
deciding how to process the codebook-based uplink transmission based on the determination (page 8, line 23-24 the unnecessary use of target SRS by introducing UL TCI states (analogous to DL TCI) which are directly associated with reference RS resource IDs and lines 30-33, the UL TCI state definition includes a list of reference RS resources (SRS, CSI-RS, and/or SSB). The current SRI field be reused to select an UL TCI state from the configured set).

As of claims 15 and 30, NPL discloses a method of wireless communications by a network entity and an apparatus comprising:  at least one processor; and memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: send, to a user equipment (UE), signaling of an uplink transmission configuration indicator (TCI) state for a target codebook-based uplink transmission signal (page 8, line 39-40 proposal: for UL codebook-based transmission, avoid the unnecessary use of target SRS by introducing UL TCI states (analogous to DL TCI) which are directly associated with reference RS resource IDs which corresponds to network entity sends TCI state for a target codebook based uplink transmission signal);
determine how the UE processed the codebook based uplink transmission, based on whether the TCI state has a source downlink reference signal (RS) (page 8, line 40 Proposal: target SRS by introducing UL TCI states (analogous to DL TCI) which are directly associated with reference RS resource IDs (=a source downlink reference signal) which corresponds to determine if the TCI state has source downlink reference signal); and 
process the codebook based uplink transmission in accordance with the determination (page 8, line 23-24 the unnecessary use of target SRS by introducing UL TCI states (analogous to DL TCI) which are directly associated with reference RS resource IDs and lines 30-33, the UL TCI state definition includes a list of reference RS resources (SRS, CSI-RS, and/or SSB). The current SRI field be reused to select an UL TCI state from the configured set).

As of claims 2 and 16, rejection of claims 1and 15 cited above incorporated herein, in addition NPL discloses the codebook-based uplink transmission comprises a physical uplink shared channel (PUSCH) (page 8: lines 23-27 UL codebook-based transmission, only one SRS resource is needed for UL data transmission which corresponds to the codebook-based uplink transmission comprises a physical uplink shared channel).

As of claims 3 and 17, rejection of claims 1 and 15 cited above incorporated herein, in addition NPL discloses if the determination is the uplink TCI state has a source downlink RS, the decision is to not apply the TCI state to the codebook based uplink transmission (page 8: lines 23-24 and lines 30-33,  for UL codebook-based transmission, the use of target SRS (linked to a reference RS) for UL beam indication is unnecessary).

Claim Rejections - 35 USC § 103      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 25-27 are rejected under AIA  35 U.S.C 103 as being unpatentable over NPL document 3GPP TSG RAN WG1 96bis, R1-1904450; Source: Samsung; Title: Enhancement on multi-beam operations; date: China, 12th -16th April, 2019 in view of Jung et al. (US 2022/0060223).
As of claims 11 and 25, rejection of claims 1 and 15 cited above incorporated herein, in addition NPL discloses transmitting sounding reference signals (SRS) to the network entity prior to receiving the uplink TCI state (NPL: page 8: lines 23-40; proposal: target SRS by introducing UL TCI states (analogous to DL TCI) which are directly associated with reference RS resource IDs. UL codebook-based transmission, the use of target SRS; field used for UL beam indication selects the UL TCI state); and
wherein the decision is to apply the uplink transmission parameters and UL TCI state for the codebook based uplink transmission (page 8, line 23-24 the unnecessary use of target SRS by introducing UL TCI states (analogous to DL TCI) which are directly associated with reference RS resource IDs and lines 30-33, the UL TCI state definition includes a list of reference RS resources (SRS, CSI-RS, and/or SSB). The current SRI field be reused to select an UL TCI state from the configured set).
NPL does not explicitly discloses uplink transmission parameters however Kundargi teaches receiving uplink transmission parameters from the network entity based on the SRS (Jung et al. [0023] A TCI-State configuration associates one or two downlink (DL) reference signals (RS) with a corresponding quasi-colocation (QCL) type. para [0041] the reference signals configured in each TCI state of the group of TCI states providing the QCL source and QCL type for a target DL transmission are received).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of NPL with Jung in order for including CSI-ReportConfig parameters about codebook subset restriction).
As of claims 12 and 26, rejection of claims 11 and 25 cited above incorporated herein, in addition modified NPL- Jung discloses wherein at least some of the uplink transmission parameters are signaled separately from the UL TCI state (page 8: lines 23-40).
As of claims 13 and 27, rejection of claims 11 and 25 cited above incorporated herein, in addition modified NPL- Jung discloses the uplink transmission parameters are indicated in the UL TCI in addition to the source downlink RS (page 8, line 40 Proposal: target SRS by introducing UL TCI states (analogous to DL TCI) which are directly associated with reference RS resource IDs (=a source downlink reference signal).
Allowable Subject Matter
Claims 4-10, 14, 18-24 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471